             Case 3:21-cv-00665-AJB-LL Document 1 Filed 04/15/21 PageID.1 Page 1 of 7




             1 E. JOSEPH CONNAUGHTON (SBN 166765)
               jconnaughton@paulplevin.com
             2 EVAN A. PEÑA (SBN 268510)
               epena@paulplevin.com
             3 KELLY E. KAGAN (SBN 336189)
               kkagan@paulplevin.com
             4 PAUL, PLEVIN, SULLIVAN &
               CONNAUGHTON LLP
             5 101 West Broadway, Ninth Floor
               San Diego, California 92101-8285
             6 Telephone: 619-237-5200
               Facsimile: 619-615-0700
             7
               Attorneys for Defendant National Steel
             8 and Shipbuilding Company
             9                             UNITED STATES DISTRICT COURT
           10                           SOUTHERN DISTRICT OF CALIFORNIA
           11
           12 DREW MARTINEZ, an individual, on           Case No. '21CV0665 BEN LL
              behalf of himself and on behalf of all
           13 persons similarly situated,                DEFENDANT’S NOTICE OF
                                                         REMOVAL UNDER 28 U.S.C.
           14                     Plaintiff,             § 1331 AND 1441
           15                v.                          (FEDERAL QUESTION)
           16 NATIONAL STEEL AND                         [Superior Court of the State of
              SHIPBUILDING COMPANY, a                    California, County of San Diego
           17 Corporation; and Does 1 through 50,        Case No. 37-2021-00003396-CU-OE-
              Inclusive,                                 CTL]
           18
                          Defendants.
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                                              Case No.
CONNAUGHTON LLP
             Case 3:21-cv-00665-AJB-LL Document 1 Filed 04/15/21 PageID.2 Page 2 of 7




             1               TO THE CLERK OF THE ABOVE-ENTITLED COURT, AND TO ALL
             2 PARTIES AND THEIR ATTORNEYS OF RECORD:
             3               PLEASE TAKE NOTICE that defendant National Steel and Shipbuilding
             4 Company (“NASSCO”) hereby removes this action from the Superior Court of
             5 California for the County of San Diego, to this Court. The state court action is a
             6 civil action over which this Court has original jurisdiction under 28 USC section
             7 1331 (federal question), and may be removed to this Court pursuant to 28 USC
             8 section 1441.
             9                                               I.
           10                                        CASE HISTORY
           11                1.   On January 25, 2021, Plaintiff Drew Martinez (“Martinez”), a former
           12 employee of NASSCO, filed an action in the Superior Court for the County of San
           13 Diego: Drew Martinez v. National Steel and Shipbuilding Company, Case No. 37-
           14 2021-00003396-CU-OE-CTL.
           15                2.   NASSCO was not served with the Summons, Complaint, or other
           16 required documents until March 17, 2021. On April 13, 2021, NASSCO filed a
           17 Notice of Related Case pursuant to California Rule of Court 3.300, regarding a case
           18 that Martinez, along with a current NASSCO employee, Tyon Hood, filed against it
           19 in San Diego County Superior Court, for effectively the same wage and hour
           20 violations alleged in this case, but under the California Private Attorneys General
           21 Act or “PAGA” (Case No. 37-2021-00007644-CU-OE-CTL). A true and correct
           22 copy of the Complaint in this matter is attached as Exhibit A. A true and correct
           23 copy of the Proof of Service of Summons is attached as Exhibit B. A true and
           24 correct copy of the Notice of Related Case is attached as Exhibit C.
           25                3.   Other than the attached exhibits, NASSCO is not aware of any other
           26 documents in the State Court case file.
           27 / / /
           28 / / /
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                   2                                   Case No.
CONNAUGHTON LLP
             Case 3:21-cv-00665-AJB-LL Document 1 Filed 04/15/21 PageID.3 Page 3 of 7




             1                                                 II.
             2                           FEDERAL QUESTION JURISDICTION
             3               4.   Federal district courts have original jurisdiction over actions “arising
             4 under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
             5 Cases where this Court has original jurisdiction are removable under 28 U.S.C.
             6 section 1441. NASSCO may remove this matter because Martinez’s employment,
             7 and that of the other NASSCO employees he purports to represent, require the
             8 interpretation of a collective bargaining agreement (“CBA”), and is thus subject to
             9 section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. section
           10 185.
           11                5.   Generally, removal to this Court requires that the federal question be
           12 apparent on the face of the complaint. Merrell Dow Pharmaceuticals, Inc. v.
           13 Thompson, 478 U.S. 804, 807–08 (1986) (citation omitted). “Congress has,
           14 however, created certain exceptions to that rule.” Beneficial National Bank v.
           15 Anderson, 539 U.S. 1, 6 (2003). “We have also construed [section] 301 of the Labor
           16 Management Relations Act, 1947 (LMRA), 29 U.S.C. § 185, as not only pre-
           17 empting state law but also authorizing removal of actions that sought relief only
           18 under state law.” Id. at 6–7 (citing Avco Corp. v. Machinists, 390 U.S. 557 (1968)).
           19                6.   The Supreme Court “later explained [Avco] as resting on the unusually
           20 ‘powerful’ pre-emptive force of [section] 301: . . . ‘Avco stands for the proposition
           21 that if a federal cause of action completely pre-empts a state cause of action[,] any
           22 complaint that comes within the scope of the federal cause of action necessarily
           23 “arises under” federal law.’” Ibid. (citing Franchise Tax Board of State of
           24 California v. Construction Laborers Vacation Trust for Southern California, 463
           25 U.S. 1, 23–24 (1983)). “Thus, a state claim may be removed to federal court . . .
           26 when a federal statute wholly displaces the state-law cause of action through
           27 complete pre-emption.” Id. at 8. “When the federal statute completely pre-empts
           28 the state-law cause of action, a claim which comes within the scope of that cause of
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                      3                                     Case No.
CONNAUGHTON LLP
             Case 3:21-cv-00665-AJB-LL Document 1 Filed 04/15/21 PageID.4 Page 4 of 7




             1 action, even if pleaded in terms of state law, is in reality based on federal law. This
             2 claim is then removable under 28 U.S.C. [section] 1441(b), which authorizes any
             3 claim that ‘arises under’ federal law to be removed to federal court.” Ibid. Lastly,
             4 section 301 applies when the claim is “inextricably intertwined” with a CBA. Allis-
             5 Chalmers Corp. v. Lueck, 471 U.S. 202, 213 (1985).
             6               7.   Here, Martinez alleges unfair competition in violation of California
             7 Business and Professions Code section 17200, et seq., as well as various alleged
             8 violations of the California Labor Code. See Ex. A at 1. The terms of Martinez’s
             9 employment, however, are governed by an extremely detailed CBA that addresses
           10 the issues raised in this lawsuit. See Ex. D; Request for Judicial Notice; Declaration
           11 of Connie Lundgren at ¶ 2. Because Martinez’s claims are all based on alleged
           12 wage and hour violations that are specifically governed by this CBA, his claims are
           13 therefore also inextricably intertwined with the CBA:
           14                x    Failure to pay overtime wages. Ex. D at 11–13 (Art. 7: Overtime).
           15                x    Failure to pay minimum wages. Id. at 6–9 (Art. 5: Wages/Pay).
           16                x    Failure to provide required meal periods. Id. at 9–11 (Art. 6: Hours of
                                  Work).
           17
                             x    Failure to provide required rest periods. Id. at 9–11 (Art. 6: Hours of
           18                     Work).
           19                x    Failure to provide accurate itemized wage statements (derivative of the
                                  claims above, see Ex. A at ¶¶ 95–98).
           20
                             x    Failure to provide wages when due (derivative of the claims above, see
           21                     Ex. A at ¶¶ 99–106).
           22                x    Unfair competition in violation of California Business and Professions
                                  Code section 17200, et seq. (derivative of the claims above, see Ex. A
           23                     at ¶¶ 40–54).
           24                8.   Because resolving Martinez’s claims require interpretation of the CBA,
           25 which is purely a question of federal law, his Complaint is therefore removable
           26 pursuant to 29 U.S.C. section 185 and 28 U.S.C. sections 1331 and 1441(b).
           27 / / /
           28 / / /
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                     4                                     Case No.
CONNAUGHTON LLP
             Case 3:21-cv-00665-AJB-LL Document 1 Filed 04/15/21 PageID.5 Page 5 of 7




             1                                                III.
             2       SUPPLEMENTAL JURISDICTION OVER ANY REMAINING CLAIMS
             3                                  UNDER CALIFORNIA LAW
             4               9.    As previously discussed, the LMRA effectively displaces all of
             5 Martinez’s state law claims because these alleged wage and hour violations involve
             6 the terms of his employment, such as overtime and meal periods, that are governed
             7 in the CBA. Thus, this lawsuit is really a case under the LMRA to determine
             8 whether the terms of the CBA were violated. If, however, this Court disagrees and
             9 finds that one or more of Martinez’s claims involve a condition of employment not
           10 set by the CBA, this Court nonetheless has supplemental jurisdiction over that state
           11 law claim(s). So long as the Complaint sets forth at least one claim arising under
           12 federal law, this Court may exercise supplemental jurisdiction to adjudicate those
           13 state law claims that “form the same case or controversy.” 28 U.S.C. § 1367(a); see
           14 also 28 U.S.C. § 1441(c) (“[T]he entire action may be removed” because the “civil
           15 action includes . . . a claim arising under the Constitution, laws, or treaties of the
           16 United States.”). State law claims fall within the Court’s supplemental jurisdiction
           17 when they share a “common nucleus of operative fact” with the federal claims, such
           18 that the plaintiff “would ordinarily be expected to try them all in one judicial
           19 proceeding.” United Mine Workers of America, 383 U.S. 715, 725 (1966); see also
           20 Beneficial National Bank, 539 U.S. at 8 n.3 (explaining that federal courts have
           21 supplemental jurisdiction over state law claims when section 301 applies because,
           22 “[o]f course, a state claim can also be removed through the use of the supplemental
           23 jurisdiction statute, 28 U.S.C. § 1367(a), provided that another claim in the
           24 complaint is removable.”).
           25                10.   Here, Martinez’s state law claims arise out of a common nucleus of
           26 operative fact—his wages, hours, meal and rest periods, and other, derivative, wage
           27 and hour claims regarding his non-exempt (hourly) employment with NASSCO.
           28 Thus, to the extent this Court finds that one or more of Martinez’s claims is not
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                     5                                    Case No.
CONNAUGHTON LLP
             Case 3:21-cv-00665-AJB-LL Document 1 Filed 04/15/21 PageID.6 Page 6 of 7




             1 preempted under section 301, this Court still has supplemental jurisdiction over that
             2 state law claim(s) because they all involve Martinez’s wages and hours while
             3 employed by NASSCO.
             4               11.   Further, Martinez’s claims do not raise novel or complex issues of state
             5 law, as the Ninth Circuit and its district courts regularly interpret the California
             6 Labor Code and Business and Profession Code sections 17200, et seq. See, e.g.,
             7 Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1163 (9th Cir. 2014) (plaintiffs alleged
             8 violations of various California Labor Code sections and “unfair competition in
             9 violation of California Business and Professions Code [section] 17200”); Leyva v.
           10 Medline Industries Inc., 716 F.3d 510, 511 (9th Cir. 2013) (plaintiffs alleged
           11 violations of the California Labor Code, a California wage order, and Business and
           12 Professions Code section 17200); Sullivan v. Oracle Corp., 662 F.3d 1265, 1270–71
           13 (9th Cir. 2011) (same). Furthermore, any non-preempted claims do not predominate
           14 over Martinez’s claims for alleged violations of the CBA, because they all involve
           15 the wages and hours of his NASSCO employment. Nor are there any exceptional
           16 circumstances or other compelling reasons for this Court to decline supplemental
           17 jurisdiction. See 28 U.S.C. § 1367(c). Accordingly, removal is proper under 28
           18 U.S.C. section 1441(c), and this Court may exercise supplemental jurisdiction over
           19 any remaining state law claims.
           20 / / /
           21 / / /
           22 / / /
           23 / / /
           24 / / /
           25 / / /
           26 / / /
           27 / / /
           28 / / /
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                      6                                   Case No.
CONNAUGHTON LLP
             Case 3:21-cv-00665-AJB-LL Document 1 Filed 04/15/21 PageID.7 Page 7 of 7




             1               WHEREFORE, NASSCO prays the above action now pending against it in
             2 the Superior Court for the County of San Diego be removed therefrom to this Court.
             3
             4 Dated: April 15, 2021                  PAUL, PLEVIN, SULLIVAN &
                                                      CONNAUGHTON LLP
             5
             6
                                                      By:         /s/ E. Joseph Connaughton
             7
                                                            E. JOSEPH CONNAUGHTON
             8                                              EVAN A. PEÑA
             9                                              KELLY E. KAGAN
                                                            Attorneys for Defendant National Steel and
           10                                               Shipbuilding Company
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  PAUL, PLEVIN,
   SULLIVAN &
                  855102.2                                   7                                   Case No.
CONNAUGHTON LLP
